Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
Applicant's amendment/arguments filed on 12/23/20 as being acknowledged and entered.  By this amendment, claims 1-10 and 21-26 are pending and claims 11-20 are cancelled.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al. (US PGPub 2016/0322333) in view of Kleeberg et al. (US Patent 4,812,490).
Claim 1:  Fuergut teaches (Fig. 1B/2B) a semiconductor device comprising: a cooler (125/201) comprising a ceramic block [0078, 0080] having a coolant-passage (134/202), having a first main face and a second main face, being parallel and opposite to the first main face, defined by two opposite side faces perpendicular to the first and second main faces, the ceramic block comprising a single ceramic layer (Fig. 1B/2B); a plurality of conductive-pattern layers (124/210) [0078] delineated on the first main face; a semiconductor chip (130/204) [0079] mounted on the first main face via one of the plurality of conductive-pattern layers; and a seal member (133/209) [0079] including a resin and a filler [0019] configured to seal the semiconductor chip and the plurality of conductive-pattern layers so as to cover at least a portion of the first main face and extend around the edges of the first main face to further cover at least a portion of the two opposite side faces of the cooler (Fig. 1b, 2b).  
Fuergut does not teach the seal member having a coefficient of thermal expansion ranging from 13X10-6 to 30X10-6 (/K).   Kleeberg teaches a seal member (molding) comprising resin and filler, the seal member having a coefficient of thermal expansion ranging from 13X10-6 to 30X10-6 (/K) to reduce stresses exerted on the overall system and improved adhesion to metals (Col. 1 lines 57-65, Col. 4 lines 14-35).  Therefore it would have been obvious to one of ordinary skill in the art at the time the -6 to 30X10-6 (/K) to reduce stresses exerted on the overall system and improved adhesion to metals (Col. 1 lines 57-65, Col. 4 lines 14-35) as taught by Kleeberg.  
Claim 2:  Fuergut teaches the coolant-passage (134/202) [0079-0080], penetrates through a layer provided between the first and second main faces, configured to flow a coolant [0042].
Claim 3:  Fuergut teaches the seal member (133/209) [0079] further covers the second main face so as to surround the cooler (125/201) (Fig. 1b/2b).
Claim 21:  Kleeberg teaches wherein the coefficient of thermal expansion of the seal member is adjustable by changing an addition amount of the filler to the resin (Col. 4 lines 14-24).  

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al. (US PGPub 2016/0322333) in view of Kleeberg et al. (US Patent 4,812,490), as applied to claim 1 above, and further in view of Karnezos et al. (US Patent 6,326,678).
Regarding claim 4, as described above, Fuergut and Kleeberg substantially read on the invention as claimed, except Fuergut and Kleeberg do not teach a buffer film bonded to the second main face and made of a material having a larger coefficient of thermal expansion than that of the ceramic block. Karnezos teaches a buffer film bonded to the second main face and made of a material having a larger coefficient of thermal expansion than that of the ceramic block (Col. 5 lines 15-22) to improve adhesions of the heat sink to the molding. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the 
Claim 5:  Karnezos teaches a buffer film bonded to the second main face and made of a material having a larger coefficient of thermal expansion than that of the ceramic block (Col. 5 lines 15-22).  
Claim 6:  Karnezos teaches the seal member extends around edges of the two opposite side faces and further covers a peripheral portion defined on a peripheral area of the second main face (Fig 2).  
Claim 7:  Karnezos teaches the seal member extends to cover a peripheral area of the buffer film, defining an opening exposing the surface of the buffer film; a border line of the opening is surrounded by an inner edge of the seal member disposed on the buffer film (Fig 2). 34  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al. (US PGPub 2016/0322333) in view of Kleeberg et al. (US Patent 4,812,490) and Karnezos et al. (US Patent 6, 326,678), as applied to claims 4 and 5 above, and further in view of Nishi et al. ( US PGPub 2014/0008781)
Regarding claims 9 and 10, as described above, Fuergut, Kleeberg, and Karnezos substantially read on the invention as claimed, except Fuergut, Kleeberg, and Karnezos the buffer film has grooves cut from an opposite plane of the buffer film, the opposite plane is opposite to a contacting plane of the buffer film, the contacting plane being contacting to the second main face.  Nishi teaches a buffer layer (35) with has 
Claim 8:  Nishi teaches the buffer film (35) covers the peripheral portion of the second main face to provide a first window exposing the second main face, and the seal member (12) covers an outer area of the peripheral portion of the second main face to provide a second window larger than the first window, the second window exposing the surface of the buffer film in which the first window is cut (Fig. 3).  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al. (US PGPub 2016/0322333) in view of Okamoto et al. (US PGPub 2011/0309527), and Kleeberg et al. (US Patent 4,812,490).
Claim 22:  Fuergut teaches semiconductor device comprising (Fig. 1B/2B): a ceramic cooler (125/201) [0078, 0080] including a ceramic block and having a coolant-passage (134/202) and having a first main face and a second main face parallel and opposite to the first main face, the ceramic cooler having two opposite side faces perpendicular to the first and second main faces, the ceramic block comprising a single ceramic layer (Fig. 1B/2B); a plurality of conductive-pattern layers (124/210) [0078] delineated on the first main face; a semiconductor chip (124/210) [0078] mounted on the first main face of the ceramic cooler via one of the plurality of conductive-pattern 
Fuergut does not teach a buffer film bonded to the second main face and a seal member, the seal member extending to cover a peripheral area of the buffer film.  Okamoto teaches a buffer film (21) bonded to the second main face (bottom of 24) [0004, 0011] and a seal member (29) [0049], the seal member extending to cover a peripheral area of the buffer film (Fig. 2E) improving heat radiation and breakdown strength [0012].  (Col. 5 lines 15-22) to improve adhesions of the heat sink to the molding. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Fuergut to have modified the device to include the buffer film made of resin and filler materials to improve thermal radiation and breakdown strength of the device as taught by Okamoto [0012] 
Fuergut and Okamoto do not teach the buffer material made of a material having a larger coefficient of thermal expansion than that of ceramics of the ceramic cooler.  Kleeberg teaches mixtures of resin and aluminum oxides (as used in Okamoto) to create insulating materials with coefficient of thermal expansion higher than ceramics to reduce stresses exerted on the overall system and have good adhesion to metals (Col. 1 lines 57-65, Col. 4 lines 14-35).  Therefore it would have been obvious to one of 
Claim 23: Okamoto teaches (Fig. 2E) the seal member (29) extends to cover a peripheral area of the buffer film (21), defining an opening exposing the surface of the buffer film, a border line of the opening is surrounded by an inner edge of the seal member disposed on the buffer film.  

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al. (US PGPub 2016/0322333), Kleeberg et al. (US Patent 4,812,490), and Okamoto et al. (US PGPub 2011/0309527) as applied to claim 22 above, and further in view of Nishi et al. ( US PGPub 2014/0008781).
Regarding claims 25, as described above, Fuergut, Kleeberg and Okamoto substantially read on the invention as claimed, except Fuergut, Kleeberg and Okamoto do not teach the buffer film has grooves cut from an opposite plane of the buffer film, the opposite plane is opposite to a contacting plane of the buffer film, the contacting plane being contacting to the second main face.  Nishi teaches a buffer layer (35) with has grooves cut from an opposite plane of the buffer film, the opposite plane is opposite to a contacting plane of the buffer film, the contacting plane being contacting to the second main face to provide stress relief to the ceramic member (21 or 11).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Fuergut, Kleeberg and Okamoto to 
Claim 24:  Nishi teaches the buffer film (35) covers the peripheral portion of the second main face to provide a first window exposing the second main face, and the seal member (12) covers an outer area of the peripheral portion of the second main face to provide a second window larger than the first window, the second window exposing the surface of the buffer film in which the first window is cut (Fig. 3).  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fuergut et al. (US PGPub 2016/0322333), Kleeberg et al. (US Patent 4,812,490), and Okamoto et al. (US PGPub 2011/0309527) as applied to claim 22 above, and further in view of Dangelo et al. ( US PGPub 2005/0046017).
Regarding claim 26, as described above, Fuergut, Kleeberg and Okamoto substantially reads on the invention as claimed, except Fuergut, Kleeberg and Okamoto do not teach the ceramic block is formed of silicon nitride and wherein the buffer is formed of copper. Dangelo wherein the ceramic block (504,512) is formed of silicon nitride [0030] and wherein the buffer (508) is formed of copper [0026] to provide thermal release for a semiconductor device.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one know element for another known element resulting in the predictable result of forming a deep trench contact (KSR International Co. v. Teleflex Inc. (KSR),  550 U.S., 82 USPQ2d 1385 (2007)).
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 21-26 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SARAH K SALERNO/Examiner, Art Unit 2814